Exhibit Execution Copy AMENDMENT NO. 3 TO TERMINATION AGREEMENT AMENDMENT made as of the 23rd day of September, 2009 by and between TRIMOL GROUP, INC., a Delaware corporation with offices at 1285 Avenue of the Americas, 35th Floor, New York, New York 10019 (“Trimol”) and ALUMINUM POWER, INC., an Ontario, Canada corporation with offices at 87 Scollard Street, Toronto, Ontario M5R1G4, Canada (“API”). W I T N E S S E T H : WHEREAS, Trimol and API are parties to that certain Termination Agreement dated May 30, 2008, as amended (the “Termination Agreement”); and WHEREAS, Trimol has informed API that subsequent to the termination of the letter of intent between it and certain sellers in connection with Trimol’s proposed acquisition of certain mining properties described therein (the “Prior Letter of Intent”), its Board of Directorshas determined that it will continue to pursue other similar opportunities for an additional twelve months; and WHEREAS, accordingly, API and Trimol have agreed to further amend the Termination Agreement, on and subject to the terms and conditions set forth herein. NOW THEREFORE, in consideration of the mutual covenants herein and other good and valuable consideration, the recipient and sufficiency of which are hereby unconditionally acknowledged, the parties hereto do hereby agree as follows: 1.
